DETAILED ACTION
Claims 1, 2, 4-9 and 11-22 are pending.  Claims 3 and 10 have been canceled.  Claim 21 and 22 have been added.  Claims 1, 2, 4, 8, 9, 11, 15 and 19 have been amended.  Claims 1, 2, 4-9 and 11-22 are rejected.
The instant application is a continuation of application No. 14/321,592 filed on 07/01/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manu et al., Patent Application Publication No. 2011/0225133 (hereinafter Manu) in view of Brodersen et al., Patent Application Publication No. 2008/0066099 (hereinafter Brodersen) and Coleman, SR., Patent Application Publication No. 2011/0119716 (hereinafter Coleman), Joshi et al., Patent Application Publication No. 2014/0222824 (hereinafter Joshi) and Hung et al., Patent Application Publication No. 2010/0228834 (hereinafter Hung).

Regarding claim 1, Manu teaches:
A networked information management system comprising: a client computing device comprising computer hardware configured to (Manu Paragraph [0147], multi-purpose processors, may be implemented as functionally-equivalent circuits):
transmit filtering criteria to a secondary storage computing device that is in communication with one or more secondary storage devices, wherein the secondary storage computing device has access to a listing of a plurality of data objects contained in one or more secondary copies stored in the one or more secondary storage devices, and wherein the secondary storage computing device is configured to access metadata associated with the data objects (Manu Paragraph [0029], artifact related to a search and determine that metadata exists for the artifact, Paragraph [0032], requests that a search be performed by providing input (filtering criteria) to a search engine, FIG. 1, shows a general method, FIG. 2, shows the system containing multiple systems communicating over a network where one system access Metadata and another system has artifact information, 206B Artifact Information, 204A Set of content (data objects));
Manu Paragraph [0123], formatted results are transmitted to client device, FIG. 9, obtain results of search and transmit formatted results to user), the lightweight data corresponding to at least a first data object of the plurality of data objects that the secondary storage computing device identifies as satisfying the filtering criteria (Manu Paragraph [0123], formatted results are transmitted to client device, FIG. 9, obtain results of search and transmit formatted results to user, Paragraph [0033], an artifact may be any subject of a search and any subject about which information can be generated and about which information may be available), 
Manu does not expressly disclose:
receive a selection of the first data object displayed within the at least first folder;
transmit, to the secondary storage computing device, a request to retrieve the first data object using the information identifying the 
receive, from the secondary storage computing device, the first data object that corresponds to the selected graphical depiction of some or all of the lightweight data.
However, Brodersen teaches:
receive a selection of the first data object displayed within the at least first folder (Brodersen Paragraph [0058], select whether to order any related content, performed by the user interface engine, Fig. 7, shows a user interface);
transmit, to the secondary storage computing device, a request to retrieve the first data object using the information identifying the Brodersen Paragraph [0058], select whether to order any related content, FIG. 5, shows the method for ordering content (data object), Paragraph [0059], determines whether the user has requested to order related commercial content); and
receive, from the secondary storage computing device, the first data object that corresponds to the selected graphical depiction of some or all of the lightweight data (Brodersen Paragraph [0061], receives the requested content (data object), FIG. 5, shows the method for ordering content).
Manu and Brodersen are from the analogous art of search engines.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Brodersen to have combined Manu and Brodersen.
The motivation to combine Manu and Brodersen is to increase user interaction by having a user order the content and presenting it.  It would have been obvious to one of ordinary skill in the art to take the searching using metadata of Manu and combine it with the order and present content of Brodersen in order to obtain the predictable result of increasing user interaction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Brodersen.
Manu does not expressly disclose:
wherein the lightweight data has a smaller file size than the file size of the first data object;
generate a graphical user interface based on the lightweight data, wherein:
However, Coleman teaches:
wherein the lightweight data has a smaller file size than the file size of the first data object (Coleman Paragraph [0011], data reduction strategies to generate a lightweight or lower bandwidth stream of data packets representing video information);
generate a graphical user interface based on the lightweight data (Coleman Paragraph [0011], data reduction strategies to generate a lightweight or lower bandwidth stream of data packets representing video information, Paragraph [0069], client software may also display a still frame or preview of a video image), wherein:
Manu and Coleman are from the analogous art of content management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Coleman to have combined Manu and Coleman.
The motivation to combine Manu and Coleman is to lower bandwidth by using data reduction strategies (Coleman Paragraph [0011]).  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the data reduction strategies of Coleman in order to obtain the result of lowering bandwidth.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Coleman.
Manu does not expressly disclose:
wherein the lightweight data comprises information identifying a path of the first data object in the one or more secondary storage devices,
However, Joshi teaches:
wherein the lightweight data comprises information identifying a path of the first data object in the one or more secondary storage devices (Joshi Paragraph [0071], the lightweight table by causing to be stored data that associates a relative directory path for each file of the set with the particular drive),
Manu and Joshi are from the analogous art of lightweight data systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Joshi to have combined Manu and Joshi.
The motivation to combine Manu and Joshi is to improve data transmission by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the path of Joshi in order to obtain the predictable result of improving data transmission.  
Manu does not expressly disclose:
the graphical user interface displays one or more folders that organize the plurality of data objects,
at least a first folder of the one or more folders is representative of a portion of the path to the first data object, and
the at least first folder is expandable based on including the lightweight data corresponding to the first data object;
However, Hung teaches:
the graphical user interface displays one or more folders that organize the plurality of data objects (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL),
at least a first folder of the one or more folders is representative of a portion of the path to the first data object (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL), and
the at least first folder is expandable based on including the lightweight data corresponding to the first data object (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL, Paragraph [0027], the data subsystem 36 includes an authentication database 40 such as a lightweight directory);
The claimed invention and Hung are from the analogous art of lightweight data systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Hung to have combined Manu and Hung.
The motivation to combine Manu and Hung is to improve data access by using folders.  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the folders of Hung in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Hung.

Regarding claim 2, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The networked information management system of claim 1, wherein the client computing device is further configured to display a preview of the first data object that includes the graphical depiction of some or all of the lightweight data associated with the first data object (Coleman Paragraph [0011], data reduction strategies to generate a lightweight or lower bandwidth stream of data packets representing video information, Paragraph [0069], client software may also display a still frame or preview of a video image).

Regarding claim 4, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The networked information management system of claim 2, wherein the client computing device is further configured to: replace the selection with the first data object (Brodersen FIG. 5, search for content then present content); and
display the first data object (Brodersen FIG. 5, present content to user).

Regarding claim 5, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The networked information management system of claim 1, wherein the filtering criteria comprises one or more rules that identify one or more electronic messages (Manu Paragraph [0032], input to search may be text (electronic messages)).

Regarding claim 6, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The networked information management system of claim 1, wherein the plurality of data objects listed in the one or more secondary storage devices comprises second data objects that correspond to unidentified data objects that do not match the filtering criteria and third data objects that correspond to identified data objects that do match the filtering criteria (Manu Paragraph [0143], artifacts that are not useful to a user or artifacts that are not what the user was looking for, FIG. 12, method for redoing a search).

Regarding claim 7, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The networked information management system of claim 1, wherein the lightweight data comprises recipient information for the first data object (Brodersen Paragraph [0071], present content to user based on user preferences, FIG. 5).

Regarding claim 8, Manu teaches:
A computer-implemented method for restoring data, the computer-implemented method comprising: transmitting, by a client computing device comprising computer hardware, filtering criteria to a secondary storage computing device that is in communication with one or more secondary storage devices, wherein the secondary storage computing device has access to a listing of a plurality of data objects contained in one or more secondary copies stored in the one or more secondary storage devices, and wherein the secondary storage computing device is configured to access metadata associated with the data objects (Manu Paragraph [0029], artifact related to a search and determine that metadata exists for the artifact, Paragraph [0032], requests that a search be performed by providing input (filtering criteria) to a search engine, FIG. 1, shows a general method, FIG. 2, shows the system containing multiple systems communicating over a network where one system access Metadata and another system has artifact information, 206B Artifact Information, 204A Set of content (data objects));
receiving, by the client computing device from the secondary storage computing device, lightweight data constructed based on the accessed data as a result of transmission of the filtering criteria (Manu Paragraph [0123], formatted results are transmitted to client device, FIG. 9, obtain results of search and transmit formatted results to user), the lightweight data corresponding to at least a first data object of the plurality of data objects that the secondary storage computing device identifies as satisfying the filtering criteria (Manu Paragraph [0123], formatted results are transmitted to client device, FIG. 9, obtain results of search and transmit formatted results to user, Paragraph [0033], an artifact may be any subject of a search and any subject about which information can be generated and about which information may be available), 
Manu does not expressly disclose:
receiving, by the client computing device, a selection of the first data object displayed within the at least first folder;
transmitting, by the client computing device to the secondary storage computing device, a request to retrieve the first data object using the information identifying the 
receiving, by the client computing device from the secondary storage computing device, the first data object that corresponds to the selected graphical depiction of some or all of the lightweight data.
However, Brodersen teaches:
receiving, by the client computing device, a selection of the first data object displayed within the at least first folder (Brodersen Paragraph [0058], select whether to order any related content, performed by the user interface engine, Fig. 7, shows a user interface);
transmitting, by the client computing device to the secondary storage computing device, a request to retrieve the first data object using the information identifying the Brodersen Paragraph [0058], select whether to order any related content, FIG. 5, shows the method for ordering content (data object), Paragraph [0059], determines whether the user has requested to order related commercial content); and
receiving, by the client computing device from the secondary storage computing device, the first data object that corresponds to the selected graphical depiction of some or all of the lightweight data (Brodersen Paragraph [0061], receives the requested content (data object), FIG. 5, shows the method for ordering content).
Manu and Brodersen are from the analogous art of search engines.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Brodersen to have combined Manu and Brodersen.
The motivation to combine Manu and Brodersen is to increase user interaction by having a user order the content and presenting it.  It would have been obvious to one of ordinary skill in the art to take the searching using metadata of Manu and combine it with the order and present content of Brodersen in order to obtain the predictable result of increasing user interaction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Brodersen.
Manu does not expressly disclose:
wherein the lightweight data has a smaller file size than the file size of the first data object;
generating a graphical user interface based on the lightweight data, wherein:
However, Coleman teaches:
wherein the lightweight data has a smaller file size than the file size of the first data object (Coleman Paragraph [0011], data reduction strategies to generate a lightweight or lower bandwidth stream of data packets representing video information);
generating a graphical user interface based on the lightweight data (Coleman Paragraph [0011], data reduction strategies to generate a lightweight or lower bandwidth stream of data packets representing video information, Paragraph [0069], client software may also display a still frame or preview of a video image), wherein:
Manu and Coleman are from the analogous art of content management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Coleman to have combined Manu and Coleman.
The motivation to combine Manu and Coleman is to lower bandwidth by using data reduction strategies (Coleman Paragraph [0011]).  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the data reduction strategies of Coleman in order to obtain the result of lowering bandwidth.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Coleman.
Manu does not expressly disclose:
wherein the lightweight data comprises information identifying a path of the first data object in the one or more secondary storage devices,
However, Joshi teaches:
wherein the lightweight data comprises information identifying a path of the first data object in the one or more secondary storage devices (Joshi Paragraph [0071], the lightweight table by causing to be stored data that associates a relative directory path for each file of the set with the particular drive);
Manu and Joshi are from the analogous art of lightweight data systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Joshi to have combined Manu and Joshi.
The motivation to combine Manu and Joshi is to improve data transmission by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the path of Joshi in order to obtain the predictable result of improving data transmission.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Joshi.
Manu does not expressly disclose:
the graphical user interface displays one or more folders that organize the plurality of data objects,
at least a first folder of the one or more folders is representative of a portion of a path to a data object of the plurality of data objects, and
the at least first folder is expandable based on including the lightweight data corresponding to the first data object;
However, Hung teaches:
the graphical user interface displays one or more folders that organize the plurality of data objects (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL),
at least a first folder of the one or more folders is representative of a portion of a path to a data object of the plurality of data objects (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL), and
the at least first folder is expandable based on including the lightweight data corresponding to the first data object (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL, Paragraph [0027], the data subsystem 36 includes an authentication database 40 such as a lightweight directory);
The claimed invention and Hung are from the analogous art of lightweight data systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Hung to have combined Manu and Hung.
The motivation to combine Manu and Hung is to improve data access by using folders.  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the folders of Hung in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Hung.

Regarding claim 9, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 8, further comprising displaying a preview of the first data object that includes the graphical depiction of some or all of the lightweight data associated with the first data object (Coleman Paragraph [0011], data reduction strategies to generate a lightweight or lower bandwidth stream of data packets representing video information, Paragraph [0069], client software may also display a still frame or preview of a video image).

Regarding claim 11, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 9, further comprising: replacing the selection with the first data object (Brodersen FIG. 5, search for content then present content); and
displaying the first data object (Brodersen FIG. 5, present content to user).

Regarding claim 12, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 8, wherein the filtering criteria comprises one or more rules that identify one or more electronic messages (Manu Paragraph [0032], input to search may be text (electronic messages)).

Regarding claim 13, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 8, wherein the plurality of data objects listed in the one or more secondary storage devices comprises second data objects that correspond to unidentified data objects that do not match the filtering criteria and third data objects that correspond to identified data objects that do match the filtering criteria (Manu Paragraph [0143], artifacts that are not useful to a user or artifacts that are not what the user was looking for, FIG. 12, method for redoing a search).

Regarding claim 14, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 8, wherein the lightweight data comprises recipient information for the first data object (Brodersen Paragraph [0071], present content to user based on user preferences, FIG. 5).

Regarding claim 15, Manu teaches:
A computer-implemented method for restoring data, the computer-implemented method comprising: receiving, from a storage manager, filtering criteria (Manu Paragraph [0029], artifact related to a search and determine that metadata exists for the artifact, Paragraph [0032], requests that a search be performed by providing input (filtering criteria) to a search engine, FIG. 1, shows a general method, FIG. 2, shows the system containing multiple systems communicating over a network where one system access Metadata and another system has artifact information, 206B Artifact Information, 204A Set of content (data objects));
identifying a first data object in a plurality of data objects that satisfies the filtering criteria (Manu Paragraph [0123], results are transmitting to client device, FIG. 9, obtain results of search, FIG. 1, shows a general method, FIG. 2, shows the system containing multiple systems communicating over a network where one system access Metadata and another system has artifact information, 206B Artifact Information, 204A Set of content (data objects));
retrieving, from one or more secondary storage devices, metadata corresponding to the first data object identified as satisfying the filtering criteria (Manu Paragraph [0123], results are transmitting to client device, FIG. 9, obtain results of search and transmit formatted results to user);
constructing, with one or more computing devices comprising computer hardware, lightweight data based on the requested metadata (Manu Paragraph [0029], artifact (lightweight data) related to a search and determine that metadata exists for the artifact, Paragraph [0032], search engine receives the input, FIG. 1, shows a general method, FIG. 2, shows the system containing multiple systems communicating over a network where one system access Metadata and another system has artifact information), wherein:
the lightweight data corresponds to the first data object identified as satisfying the filtering criteria (Manu Paragraph [0029], artifact (lightweight data) related to a search and determine that metadata exists for the artifact, Paragraph [0032], search engine receives the input, FIG. 1, shows a general method, FIG. 2, shows the system containing multiple systems communicating over a network where one system access Metadata and another system has artifact information);
Manu does not expressly disclose:
receiving, from the storage manager, a request to retrieve the first data object based on a selection of the first data object using the graphical user interface;
transmitting, to the storage manager, the first data object.
However, Brodersen teaches:
receiving, from the storage manager, a request to retrieve the first data object based on a selection of the first data object using the graphical user interface (Brodersen FIG. 5, shows the method for ordering content, 515 extract or develop data (lightweight data) from metadata associated with current content, Paragraph [0057], extracted data serves as search criteria for a search engine, searching for commercial content related to the extracted data, Paragraph [0058], select whether to order any related commercial content located during the search (shows selecting at least a portion of the search results, the search results based on the data/lightweight data));
transmitting, to the storage manager, the first data object (Brodersen Paragraph [0061], receives the requested content, FIG. 5, shows the method for ordering content and receiving/transmitting the content (lightweight data)).
Manu and Brodersen are from the analogous art of search engines.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Brodersen to have combined Manu and Brodersen.
The motivation to combine Manu and Brodersen is to increase user interaction by having a user order the content and presenting it.  It would have been obvious to one of ordinary skill in the art to take the searching using metadata of Manu and combine it with the order and present content of Brodersen in order to obtain the predictable result of increasing user interaction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Brodersen.
Manu does not expressly disclose:
the lightweight data has a smaller file size than the file size of the first data object;
transmitting, to the storage manager, the constructed lightweight data;
However, Coleman teaches:
the lightweight data has a smaller file size than the file size of the first data object (Coleman Paragraph [0011], data reduction strategies to generate a lightweight or lower bandwidth stream of data packets representing video information);
transmitting, to the storage manager, the constructed lightweight data (Coleman Paragraph [0011], data reduction strategies to generate a lightweight or lower bandwidth stream of data packets representing video information, Paragraph [0037], lightweight data packet for transmission while retaining image properties);
Manu and Coleman are from the analogous art of content management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Coleman to have combined Manu and Coleman.
The motivation to combine Manu and Coleman is to lower bandwidth by using data reduction strategies (Coleman Paragraph [0011]).  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the data reduction strategies of Coleman in order to obtain the result of lowering bandwidth.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Coleman.
Manu does not expressly disclose:
the lightweight data comprises information identifying a path of the first data object in the one or more secondary storage devices;
However, Joshi teaches:
the lightweight data comprises information identifying a path of the first data object in the one or more secondary storage devices (Joshi Paragraph [0071], the lightweight table by causing to be stored data that associates a relative directory path for each file of the set with the particular drive); and
Manu and Joshi are from the analogous art of lightweight data systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Joshi to have combined Manu and Joshi.
The motivation to combine Manu and Joshi is to improve data transmission by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the path of Joshi in order to obtain the predictable result of improving data transmission.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Joshi.
Manu does not expressly disclose:
causing, by the storage manager, a display of a graphical user interface based on the lightweight data, wherein:
the graphical user interface displays one or more folders that organize the plurality of data objects,
at least a first folder of the one or more folders is representative of a portion of the path to the first data object, and
the at least first folder is expandable based on including the lightweight data corresponding to the first data object;
However, Hung teaches:
causing, by the storage manager, a display of a graphical user interface based on the lightweight data (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL, Paragraph [0027], the data subsystem 36 includes an authentication database 40 such as a lightweight directory), wherein:
the graphical user interface displays one or more folders that organize the plurality of data objects (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL),
at least a first folder of the one or more folders is representative of a portion of the path to the first data object (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL), and
the at least first folder is expandable based on including the lightweight data corresponding to the first data object (Hung Paragraph [0083], expansion of the folder groups and data types may be performed on the DAL, Paragraph [0027], the data subsystem 36 includes an authentication database 40 such as a lightweight directory);
The claimed invention and Hung are from the analogous art of lightweight data systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Hung to have combined Manu and Hung.
The motivation to combine Manu and Hung is to improve data access by using folders.  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the folders of Hung in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Hung.

Regarding claim 16, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 15, wherein the filtering criteria comprises one or more rules that identify one or more electronic messages (Manu Paragraph [0032], input to search may be text (electronic messages)).

Regarding claim 17, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 15, wherein the plurality of data objects comprises second data objects that correspond to unidentified data objects that do not match the filtering criteria and third data objects that correspond to identified data objects that do match the filtering criteria (Manu Paragraph [0143], artifacts that are not useful to a user or artifacts that are not what the user was looking for, FIG. 12, method for redoing a search).

Regarding claim 18, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 15, wherein the lightweight data comprises recipient information for the first data object (Brodersen Paragraph [0071], present content to user based on user preferences, FIG. 5).

Regarding claim 19, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 15, wherein retrieving metadata corresponding to the first data object identified as satisfying the filtering criteria further comprises: identifying, for the first data object (Coleman Paragraph [0055], Most formats include various field identifiers, header/trailer information), a first demarcation that separates a header of the first data object from Coleman Paragraph [0055], Most formats include various field identifiers, header/trailer information);
identifying, for the first data object, a second demarcation that occurs after the first demarcation, wherein the second demarcation separates the metadata from data of the first data object (Manu Paragraph [0079], threshold level of correspondence to determine whether a match exists, such as requiting three matches between pieces of information, Paragraph [0010], retrieve metadata information from a source of metadata related to the determined artifact and use the metadata); and
retrieving, for the first data object, the data between the first demarcation and the second demarcation (Manu Paragraph [0081], out of the comparison and identify artifacts to which the input relates).

Regarding claim 20, Manu in view of Brodersen, Coleman, Joshi and Hung further teaches:
The computer-implemented method of claim 19, wherein retrieving the first data object that corresponds to the graphical depiction of at least the portion of the lightweight data further comprises retrieving, for the first data object, data after the second demarcation (Manu Paragraph [0079], match between threshold, FIG. 12, search was not successful).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manu in view of Brodersen, Coleman, Joshi, Hung and Yehuda et al., United States Patent No. 7,475,363 (hereinafter Yehuda).

Regarding claim 21, Manu in view of Brodersen, Coleman, Joshi and Hung teaches parent claim 1.
Manu in view of Brodersen, Coleman, Joshi and Hung does not expressly disclose:
wherein at least a second folder of the one or more folders it not expandable based on not including any 
However, Yehuda teaches:
wherein at least a second folder of the one or more folders it not expandable based on not including any Yehuda Column 16 Lines 25-29, a non-expandable icon in the first display region 160 is not locally expandable but is "expanded" remotely via generation of a table 178 of information in another window on the display screen 130 when the non-expandable icon is selected, Column 3 Lines 19-21, filter parameters to selectively limit an amount of information displayed).
The claimed invention and Yehuda are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Yehuda to have combined Manu and Yehuda.
The motivation to combine Manu and Yehuda is to improve data access by using filter criteria.  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the filtering of Yehuda in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Yehuda.

Regarding claim 22, Manu in view of Brodersen, Coleman, Joshi and Hung teaches parent claim 8.
Manu in view of Brodersen, Coleman, Joshi and Hung does not expressly disclose:
wherein at least a second folder of the one or more folders is not expandable based on not including any 
However, Yehuda teaches:
wherein at least a second folder of the one or more folders is not expandable based on not including any Yehuda Column 16 Lines 25-29, a non-expandable icon in the first display region 160 is not locally expandable but is "expanded" remotely via generation of a table 178 of information in another window on the display screen 130 when the non-expandable icon is selected, Column 3 Lines 19-21, filter parameters to selectively limit an amount of information displayed).
The claimed invention and Yehuda are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Manu and Yehuda to have combined Manu and Yehuda.
The motivation to combine Manu and Yehuda is to improve data access by using filter criteria.  It would have been obvious to one of ordinary skill in the art to take the system of Manu and combine it with the filtering of Yehuda in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Manu and Yehuda.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 01/14/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-9 and 11-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Hung and Yehuda references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164             

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164